     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 1 of 9


 1 Thomas C. Seabaugh, Esq., SBN 272458
   THE LAW OFFICE OF THOMAS C. SEABAUGH
 2 601 West Fifth Street, Eighth Floor
   Los Angeles, California 90071
 3 Telephone: (213) 225-5850
   Email: tseabaugh@seabaughfirm.com
 4
   Attorney for Plaintiff
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       EASTERN DISTRICT OF CALIFORNIA
 9
10
     JOSE VILLALOBOS,                      Case No.: 2:19-at-1149
11
               Plaintiff,                  COMPLAINT FOR DAMAGES
12
         vs.                                   1. Deprivation of Civil Rights
13                                                (42 U.S.C. § 1983)
   CITY OF VALLEJO;                            2. Battery by a Peace Officer
14 and DOES 1-10,                                 (California Law)
                                               3. Negligence
15             Defendants.                        (California Law)
                                               4. Bane Act
16                                                (California Law)
17                                         DEMAND FOR JURY TRIAL
18
19
20
21
22
23
24
25
26
27
28

                                         -1-                       Case No. 2:19-at-1149:
                                                                COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 2 of 9


 1                            COMPLAINT FOR DAMAGES
 2         Plaintiff JOSE VILLALOBOS (“Plaintiff”), for his complaint against the
 3 CITY OF VALLEJO (the “City”), and Does 1-10 (all together, “Defendants”),
 4 alleges as follows:
 5
 6                                    INTRODUCTION
 7            1.     This is a civil rights action based on the use of excessive force by
 8 City of Vallejo police officers.
 9            2.     The case arises from a case of mistaken identity. On November 4,
10 2018, Plaintiff Jose Villalobos traveled with his wife and children to the St.
11 Catherine of Siena Catholic Church in the City of Vallejo, in order to attend a
12 religious service. Apparently believing that Plaintiff matched the description of
13 someone suspected of criminal activity, the defendant undercover police officers
14 approached Mr. Villalobos near the entrance to the men’s bathroom and forcibly
15 detained him. As it turns out, Mr. Villalobos was targeted by mistake. In the course
16 of the encounter and use of force, Plaintiff was injured.
17            3.     Plaintiff contends that his constitutional rights were violated by the
18 use of unreasonable and excessive force. He seeks monetary compensation and
19 attorneys’ fees based on the violation of his constitutional rights. He also asserts
20 claims under state law for battery by a peace officer, negligence, and violation of
21 California’s Bane Act.
22            4.     As a civil rights action that seeks to redress the use of excessive
23 force by law enforcement, this lawsuit is in the public interest.
24                                         PARTIES
25            5.     Plaintiff resides in the City of Vallejo in the State of California. The
26 circumstances and events giving rise to this action occurred in the City of Vallejo.
27            6.     Plaintiff sues in his individual capacity for violations of his own
28 rights and harm that he suffered personally.

                                               -2-                        Case No. 2:19-at-1149:
                                                                       COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 3 of 9


 1            7.    At all relevant times, Defendants Does 1-10 were agents or
 2 employees of the City of Vallejo. At all relevant times, they were acting under color
 3 of law within the course and scope of their duties with respect to their employer.
 4 These defendants proximately caused Plaintiff’s damages by engaging in, integrally
 5 participating in, or failing to intervene in the conduct of which Plaintiff complains,
 6 and/or by engaging in other acts or omissions described below.
 7            8.    Defendant City of Vallejo is responsible for Plaintiff’s injuries both
 8 by virtue of statutory indemnity and vicarious liability. At all relevant times,
 9 Defendant City of Vallejo was a duly organized public entity, existing under the
10 laws of the State of California. Defendant City of Vallejo is a chartered subdivision
11 of the State of California with the capacity to sue and be sued. At all relevant times,
12 City of Vallejo was the employer of Does 1-10.
13            9.    Upon information and belief, in doing the acts and failing and
14 omitting to act as hereinafter described, Defendants Does 1-10 were acting on the
15 implied and actual permission and consent of the City of Vallejo.
16            10.   The true names of Defendants Does 1-10 are unknown to
17 PLAINTIFF, who therefore sues these defendants by fictitious names. Plaintiff will
18 seek leave to amend this complaint to show the true names and capacities of these
19 defendants when they have been ascertained. Each of the fictitiously-named
20 defendants is responsible in some manner for the conduct and liabilities alleged
21 herein.
22            11.   Defendants Does 1-10 are directly liable for Plaintiff’s injuries
23 under federal law pursuant to 42 U.S.C. § 1983 and are sued in their individual
24 capacities for damages only.
25
26                            JURISDICTION AND VENUE
27            12.   This civil action is brought for the redress of alleged deprivations of
28 constitutional rights as protected by 42 U.S.C. §§ 1983, 1988, and the Fourth and

                                               -3-                     Case No. 2:19-at-1149:
                                                                    COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 4 of 9


 1 Fourteenth Amendments of the United States Constitution. Jurisdiction is founded
 2 on 28 U.S.C. §§ 1331, 1343, and 1367.
 3            13.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because all
 4 incidents, events, and occurrences giving rise to this action occurred in the City of
 5 Vallejo, California.
 6
 7                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
 8            14.    The foregoing allegations are incorporated as if re-alleged herein.
 9            15.    On Sunday, November 4, 2018, Mr. Jose Villalobos traveled with
10 his family to St. Catherine of Siena Catholic Church located at 3450 Tennessee St,
11 Vallejo, CA 94591. It was a normal day for the family, and the family traveled to
12 the church for the purposes of attending a religious service.
13            16.    When the family arrived, Mr. Villalobos went to the bathroom
14 around the time the evening service was starting.
15            17.    At or near the entrance to the men’s bathroom inside the church, Mr.
16 Villalobos was contacted by City of Vallejo police officers, whose identities have
17 not yet been established and who are sued herein under fictitious names. The
18 officers were not wearing police uniforms. It appears that the officers targeted Mr.
19 Villalobos based upon the mistaken belief that he was another person.
20            18.    Mr. Villalobos did not see the two men approach, did not recognize
21 them as police officers, and was caught entirely by surprise. Mr. Villalobos is blind
22 in one eye. As Mr. Villalobos went to open the door to the bathroom, he describes a
23 man snatching his arm behind him and twisting it behind his back. As he turned to
24 see who was attacking him, he recalls being struck in the cheek and wrestled to the
25 floor.
26            19.    He recalls crying to the effect: “What’s going on? I’m in church! I
27 don’t have any money!” The reference to not having any money suggests that Mr.
28 Villalobos thought he was being robbed. He also remembers making additional

                                               -4-                     Case No. 2:19-at-1149:
                                                                    COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 5 of 9


 1 statements to the effect: “I just had a surgery on my shoulder. I’m in church. Not
 2 doing nothing. I came to pray and relax.”
 3            20.    It was not until the officers had seated Mr. Villalobos in a patrol car
 4 that they appear to have realized he was the wrong person.
 5            21.    On April 26, 2019, less than six months from the date of the
 6 incident, Plaintiff timely served the City of Vallejo by U.S. Mail with the claims
 7 arising herein under state law pursuant to California Government Code section
 8 910.4 et seq. The City of Vallejo acknowledged receipt of the claim on April 30,
 9 2019. The City of Vallejo did not act on the claim within the statutory period, such
10 that the claim is deemed to have been rejected by operation of law. Since the City of
11 Vallejo did not give written notice in accordance with Section 913, this action is
12 timely filed within two years from the accrual of the cause of action under
13 California Government Code section 945.6.
14
15                             FIRST CLAIM FOR RELIEF
16                     Deprivation of Civil Rights (42 U.S.C. § 1983)
17                                    (Against Does 1-10)
18            22.    The foregoing allegations are incorporated as if re-alleged herein.
19            23.    The acts of Does 1-10 deprived Plaintiff of his particular rights
20 under the United States Constitution. Specifically, Defendant Does 1-10 violated
21 Plaintiff’s rights under the Fourth and Fourteenth Amendments to the U.S.
22 Constitution by subjecting him to excessive force.
23            24.    As a result of the application of excessive force, Plaintiff was
24 harmed.
25            25.    The conduct of Does 1-10 was malicious, oppressive or in reckless
26 disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.
27            26.    Upon information and belief, each of Does 1-10 integrally
28 participated or failed to intervene in the complained-of conduct of the others.

                                               -5-                      Case No. 2:19-at-1149:
                                                                     COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 6 of 9


 1             27.   Plaintiff seeks compensatory damages, punitive damages, and
 2 attorney fees under this claim.
 3
 4                            SECOND CLAIM FOR RELIEF
 5                      Battery by a Peace Officer (California Law)
 6                                 (Against All Defendants)
 7             28.   The foregoing allegations are incorporated as if re-alleged herein.
 8             29.   Defendants Does 1-10 used excessive and unreasonable force
 9 against Plaintiff.
10             30.   Plaintiff was harmed.
11             31.   The conduct of Does 1-10 was malicious, oppressive or in reckless
12 disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.
13             32.   Defendant City is vicariously liable for the wrongful acts of Does 1-
14 10 pursuant to section 8l5.2(a) of the California Government Code, which provides
15 that a public entity is liable for the injuries caused by its employees within the scope
16 of their employment if the employee's act would subject him or her to liability.
17             33.   Plaintiff seeks compensatory damages and punitive damages under
18 this claim.
19
20                             THIRD CLAIM FOR RELIEF
21                               Negligence (California Law)
22                                 (Against All Defendants)
23             34.   The foregoing allegations are incorporated as if re-alleged herein.
24             35.   Defendants Does 1-10 had a duty, at a minimum, to conform their
25 conduct to that of reasonably careful and prudent police officers.
26             36.   In committing the above described acts and omissions, the conduct
27 Defendant Does 1-10 fell below that of reasonably careful and prudent police
28 officers.

                                               -6-                      Case No. 2:19-at-1149:
                                                                     COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 7 of 9


 1            37.    The conduct of Does 1-10 fell below that standard of care, including
 2 the use of force, the tactics leading up to and during the encounter with Plaintiff, as
 3 well as the mistake as to Plaintiff’s identity.
 4            38.    As a result of the negligence of Does 1-10, Plaintiff was harmed.
 5            39.    The conduct of Does 1-10, and each of them, was a substantial
 6 factor in causing harm to Plaintiff.
 7            40.    The conduct of Does 1-10 was malicious, oppressive or in reckless
 8 disregard of Plaintiff’s rights, entitling Plaintiff to punitive damages.
 9            41.    The City of Vallejo is vicariously liable for the wrongful acts of
10 Defendant and Does 1-10 pursuant to section 815.2(a) of the California Government
11 Code, which provides that a public entity is liable for the injuries caused by its
12 employees within the scope of their employment if the employee’s act would subject
13 him or her to liability.
14            42.    Plaintiff seeks compensatory damages and punitive damages under
15 this claim.
16
17                            FOURTH CLAIM FOR RELIEF
18                               Bane Act (California Law)
19                                 (Against All Defendants)
20            43.    The foregoing allegations are incorporated as if re-alleged herein.
21            44.    California Civil Code Section 52.1 (the Bane Act) prohibits any
22 person from interfering with another person's exercise or enjoyment of his
23 constitutional rights by violence, threats, intimidation, or coercion.
24            45.    The acts of Does 1-10, as described above, interfered with the civil
25 rights of Plaintiff, which are protected by both the California Constitution and the
26 United States Constitution, including without limitation Plaintiff’s rights to be free
27 from unreasonable searches and seizures and from excessive force.
28

                                               -7-                      Case No. 2:19-at-1149:
                                                                     COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 8 of 9


 1              46.   Does 1-10 successfully interfered with the above civil rights of
 2 Plaintiff.
 3              47.   The conduct of Does 1-10 was malicious, oppressive or in reckless
 4 disregard of the Plaintiff’s rights, entitling Plaintiff to punitive damages.
 5              48.   As a result of the conduct of the Does 1-10, Plaintiff was harmed.
 6              49.   Defendant City of Vallejo is vicariously liable for the wrongful acts
 7 of Officer Defendants pursuant to section 815.2(a) of the California Government
 8 Code, which provides that a public entity is liable for the injuries caused by its
 9 employees within the scope of their employment if the employee’s act would subject
10 him or her to liability.
11              50.   Plaintiff seeks compensatory damages, punitive damages, and
12 attorney fees under this claim.
13                                 PRAYER FOR RELIEF
14              WHEREFORE, Plaintiff prays for relief and requests entry of judgment in
15 his favor and against all defendants as follows:
16              A.       General and compensatory damages in an amount according to
17                       proof;
18              B.       Special damages in an amount according to proof;
19              C.       Exemplary and punitive damages against Does 1-10, in an
20                       amount according to proof;
21              D.       Costs of suit;
22              E.       Attorney fees under 42 U.S.C. § 1988; and
23              F.       Such other relief as may be warranted or as is just and proper.
24 DATED: December 9, 2019                LAW OFFICE OF THOMAS C. SEABAUGH
25
26                                        By          s/ Thomas C. Seabaugh
                                            Thomas C. Seabaugh
27                                          Attorneys for Plaintiff
28

                                               -8-                      Case No. 2:19-at-1149:
                                                                     COMPLAINT FOR DAMAGES
     Case 2:19-cv-02461-WBS-KJN Document 1 Filed 12/09/19 Page 9 of 9


 1                           DEMAND FOR JURY TRIAL
 2       Plaintiff hereby demands a trial by jury.
 3
 4 DATED: December 9, 2019             LAW OFFICE OF THOMAS C. SEABAUGH
 5
 6                                     By          s/ Thomas C. Seabaugh
                                         Thomas C. Seabaugh
 7                                       Attorneys for Plaintiff

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -9-                 Case No. 2:19-at-1149:
                                                              COMPLAINT FOR DAMAGES
